       Case 2:19-cv-02842-CJC-E Document 16-2 Filed 04/19/19 Page 1 of 2 Page ID #:85
  Michael A. Caddell (SBN 249469)
 mac@caddellchapman.com
 Cynthia B. Chapman (SBN 164471)
 cbc@caddellchapman.com
 Amy E. Tabor (SBN 297660)
 aet@caddellchapman.com
 John B. Scofield, Jr. (pro hac vice forthcoming)
 jbs@caddellchapman.com
 CADDELL & CHAPMAN
 628 East 9th Street
 Houston TX 77007-1722
 Tel.: (713) 751-0400
 Fax: (713) 751-0906


                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
 CHRIS KOBIN, individually and on behalf of others similarly situated,                     CASE NUMBER
                                                                                                     2:19-cv-02842-CJC (Ex)
                                                                       Plaintiff(s)
                             v.
 BIG PICTURE LOANS, LLC; ASCENSION TECHNOLOGIES, LLC                                            (PROPOSED) ORDER ON
 f/k/a BELLICOSE CAPITAL, LLC; and MATT MARTORELLO                                          APPLICATION OF NON-RESIDENT
                                                                                              ATTORNEYTO APPEAR IN A
                                                                    Defendant(s).            SPECIFIC CASE PRO HAC VICE
The Court, having determined whether the required fee has been paid, and having reviewed the Application of
Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
  Scofield, Jr., John B.                                                              of    Caddell & Chapman
  Applicant’s Name (Last Name, First Name & Middle Initial                                  628 East 9th St.
  (713) 751-0400                          (713) 751-0906                                    Houston, TX 77007-1722
  Telephone Number                        Fax Number
  jbs@caddellchapman.com
                              E-Mail Address                                                Firm/Agency Name & Address
for permission to appear and participate in this case on behalf of
  Chris Kobin


  Name(s) of Party(ies) Represent                                  Plaintiff(s) ☐ Defendant(s) ☐ Other:
and designating as Local Counsel
  Caddell, Michael A.                                                                 of    Caddell & Chapman
  Designee’s Name (Last Name, First Name & Middle Initial                                   628 East 9th St.
  249469                          713- 751-0400               713 751-0906                  Houston, TX 77007-1722
   Designee’s Cal. Bar No.             Telephone                  Fax Number
                                        Number
  mac@caddellchapman.com
                              E-Mail Address                                                Firm/Agency Name & Address
HEREBY ORDERS THAT the Application be:
  ☐GRANTED
  ☐DENIED:            ☐    for failure to pay the required fee.
                      ☐    for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                      ☐    for failure to complete Application:


 G-64 Order (05/16)   (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                Page 1 of 1
                ☐ pursuant to L.R. 83-2.1.3.2:
      Case 2:19-cv-02842-CJC-E        Document ☐Applicant
                                                    16-2resides in California;
                                                            Filed   04/19/19   ☐ previous
                                                                                   PageApplications listed indicate
                                                                                          2 of 2 Page        ID #:86Applicant
                          is regularly employed or engaged in business, professional, or other similar activities in California.
                     ☐    pursuant to L.R. 83-2.1.3.4; Local Counsel: ☐ is not member of Bar of this Court; ☐ does not maintain office
                          District.
                     ☐ because
IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid: ☐ be refunded ☐ not be refunded.

Dated:
                                                                               U.S. District Judge/U.S. Magistrate Judge




G-64 Order (05/16)   (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE            Page 1 of 1
